Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed June 2, 2022 is acknowledged.
-	Claim(s) 1, 12, 24-25 is/are amended
- 	Claim(s) 16-19, 21 is/are canceled
-	Claim(s) 7-8, 14-15, 20 is/are withdrawn as non-elected
-	Claim(s) 1-15, 20, 22-25 is/are pending in the application.
-	Claim(s) 1-6, 9-13, 22-25 is/are examined on the merits

This action is FINAL

Examiner wishes to respectfully remind Applicant that amendments to claims must comply with 37 CFR 1.121(c).  Claim 24 was not properly labeled (currently amended) as it should have been in the response dated June 2, 2022.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on August 17, 2020 is acknowledged.
Claims 7-8, 14-15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B (notice that the claimed position of the gate line circuit is illustrated in figure 8), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Terminal Disclaimer
The terminal disclaimer filed on December 4, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9291863, U.S. Patent No. 9946125, U.S. Patent No. 10126609, U.S. Patent No. 10126608 and U.S. Application No. 16163794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-2, 6, 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murade, U.S. Patent No. 6262702 in view of Nakanishi, U.S. Patent Publication No. 2006/0061268, Okuyama et al, U.S. Patent Publication No. 6531815 and Nakayoshi et al, U.S. Patent Publication No. 20030071931.
Consider claim 1, Murade teaches a display device comprising: a first substrate; (see Murade figure 1, substrate, and figure 10, element 1 substrate);

a second substrate (see Murade figure 10, element 2 substrate); 

a liquid crystal layer disposed between the first substrate an the second substrate (see Murade figure 10, element 50 liquid crystal layer);

a plurality of pixels arranged in a display portion (see Murade figure 1, element 11 pixel electrode, 30 TFT and column 15, lines 31-39 where an image display area defined by the plurality of pixel electrodes 11 (the image display area is a particular area of the liquid crystal apparatus where an image is displayed by changing the alignment of the liquid crystal) is disclosed) between the first substrate and the liquid crystal layer (see Murade figure 10, element 11, 30 formed between 50 and 1);

a plurality of signal lines (see Murade figure 1, element 35 data lines);

a driving circuit connected to the signal lines (see Murade figure 1, element 101 data line driving circuit, 35 data lines); 

a plurality of thin film transistors inputting a pixel signal to a corresponding one of the pixels from the corresponding one of the signal lines (see Murade figure 1, element 30 TFT, figure 10, element 30 TFT); 





the common electrode overlapping the entire display portion (see Murade figure 10, element 21 common electrode column 27, line 57-62 where common electrode 21 is formed over the entire surface of the opposite substrate 2.); 

a common line (see Murade figure 1, element LCCOM and column 19, lines 45-50 where a signal LCCOM is input as a power supply of a common electrode via an external input terminal 102, and supplied via an wiring LCCOM and also via the upper-to-lower conducting elements 106, described earlier, to a common electrode (refer to FIG. 10) provided on an opposite substrate and figure 3, element LCCOM) disposed between the first substrate (see Murade figure 3, element 1 substrate) and an[[the]] insulating layer (see Murade figure 10, element 12, 22 alignment film Note that figure 3, elements 42, 43 insulating layers are also illustrated in figure 10 resulting in LCCOM disposed between element 1 and element 12, 22), outside the display portion along at least one of four sides of the display portion (see Murade figure 1, element LCCOM which is disposed outside the display portion along at least one side); 

a plurality of gate lines electrically connected to the thin film transistors (see Murade figure 1, element 31 scanning line); and

a gate line control circuit that is connected to the plurality of the gate lines and configured to provide a gate signal to each of the gate lines (see Murade figure 1, element 104 scanning line driving circuit); 





, 

the common line is connected to the common electrode 



within the entire display portion, the common electrode is integrally connected to all of the pixels (see Murade column 28, lines 13-29 where a liquid crystal layer 50 is formed by putting a liquid crystal into a space which is surrounded by a sealing material 52 (refer to FIG. 13) between the TFT array substrate 1 and the opposite substrate 2 which are disposed so that the pixel electrodes 11 and the common electrode 21 face each other. When no electric field is applied from the pixel electrode 11 to the liquid crystal layer 50, the liquid crystal layer 50 is aligned in a predetermined direction determined by the alignment films 12 and 22. Each pixel responds to electric field between pixel electrode and common electrode).

Murade is silent regarding wherein the common line crosses the signal lines, in an area outside the display portion along the at least one of four sides of the display portion, and each of the signal lines has a bridge portion that is disposed at an intersection of the common line and each of the signal lines and the bridge is disposed between the contact holes adjacent to each other in an extending direction of the gate lines.

In the same field of endeavor, electro-optical display devices, Nakanishi teaches that it is possible to significantly reduce a distance between a pixel element in any position and cathode (common) wiring lines by forming cathode (common) wiring lines so as to surround the display area (see Nakanishi paragraphs 0057, 0109 where it is possible to significantly reduce the distance between the light-emitting element 110 in any position and the cathode wiring lines 13 because the cathode wiring lines 13 is formed above and below, and on the left and right of the display area 2a so as to surround the display area 2a.). 

Further, Okuyama teaches that at an intersection of conductive wiring lines an interlayer insulating film being formed therebetween, such that the conductive wiring lines cross each other without short circuiting (see Okuyama column 10, line 36-column 11, line 16 specifically for example column 10, line 62- column 11, line 4 where at the intersection, the fifth line L5 is thus disposed in the same layer as the gate, while the first wide line portion WD1 is disposed above, with the interlayer insulating film 7, 14 being formed therebetween, such that the line L5 and the wide line portion WD1 cross each other without short circuiting. The line L5 is once again formed of the same material as the power source line VL in a layer above the inter-line insulating film 7, 14 where the intersection region terminates.).

One of ordinary skill in the art would have been motivated to have modified Murade with the teachings of Nakanishi and Okuyama to have cathode (common) wiring lines formed to surround the display area above and below, and on the left and right of the display area so as to prevent voltage drop by reducing a distance between a pixel element in any position.  
As can be seen incorporation of the teachings of Nakanishi with Murade would have resulted in adding LCCOM line so as to surround the display area and reduce a distance between a pixel element in any position and cathode (common) wiring lines.  One of ordinary skill in the art would have been motivated to have incorporated a bridge so as ensure that the LCCOM line that is added does not short the data lines 35 (see annotated Murade figure 1 below).


    PNG
    media_image1.png
    869
    799
    media_image1.png
    Greyscale

Further, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as recited in the claim.  Therefore, the claimed features would have been obvious to one of ordinary skill in the art. 

Murade does not explicitly illustrate layout for a display for generating a transverse electric field (see Murade column 32, lines 50-76 where “Although in the liquid crystal apparatus 200 of the embodiments, a common electrode 21 is formed on the opposite substrate 2 so that a vertical electric field is applied to the liquid crystal layer 50, each pixel electrode 11 may be constructed with a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer 50 (in this case, each pair of electrodes for generating a transverse electric field is formed on the TFT array substrate 1 and no electrode for generating a vertical electric field is formed on the opposite substrate 2). When the transverse electric field is employed, it is possible to achieve a wider viewing angle than can be achieved with the vertical electric field. Other various types of liquid crystal materials (liquid crystal layers), operating modes, liquid crystal arrangements, and driving techniques may also be employed in the present embodiment.”)  

Therefore, Murade is silent regarding an insulating layer; a common electrode that is disposed on the insulating layer, the common electrode and the insulating layer being disposed between the first substrate and the liquid crystal layer, so as to form a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer 

As best understood by Examiner, in order for the recited feature of “a common electrode overlapping the entire display portion; an insulating film disposed on the common electrode; a common line disposed between the first substrate and the insulating film outside the display portion along at least one of four sides of the display portion” to be met, the common electrode would need to be formed above Murade’s pixel electrode i.e. closer to the liquid crystal layer than the pixel electrode.

In the same field of endeavor, Nakayoshi teaches an IPS type liquid crystal display having pixel electrodes as a layer above or below the counter electrode. (see Nakayoshi paragraph 0008, 0518-0523 and figure 75 elements CT common electrode, PX pixel electrode, O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers, SUB1 substrate; figure 63 elements CT common electrode, PX pixel electrode, O-PAS|GI|PAS passivation/insulation layers, SUB1 substrate).  Nakayoshi further teaches that the common electrode is formed with a herringbone shape in order to shield a leaked electric field from the gate and drain line so as to enhance image quality.

One of ordinary skill in the art would have been motivated to have modified Murade with the teachings of Nakayoshi to incorporate a herringbone shaped common electrode above the pixel electrode so as to implement an in-plane-switching type liquid crystal device as suggested by Murade and shield a leaked electric field from the gate and drain line so as to enhance image quality.  

Incorporation of the teachings of Nakayoshi with Murade would have resulted in having a common electrode overlapping the entire display portion (see Nakayoshi figure 75, element CT and paragraphs 0518-0523); an insulating film disposed on the common electrode (see Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers); a common line (see Murade figure 1, element LCCOM and column 19, lines 45-50 where a signal LCCOM is input as a power supply of a common electrode via an external input terminal 102, and supplied via an wiring LCCOM and also via the upper-to-lower conducting elements 106, described earlier, to a common electrode) disposed between the first substrate (see Murade figure 3, element 1 substrate) and the insulating film (see Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers) outside the display portion along at least one of four sides of the display portion (see Murade figure 1, element LCCOM which is disposed outside the display portion along at least one side).

Consider claim 2, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1.  

Murade/Nakanishi/Okuyama/Nakayoshi is silent regarding wherein the bridge portions of the signal lines are formed in a same layer as the gate lines.  Okuyama teaches that at an intersection of conductive wiring lines an interlayer insulating film being formed therebetween, such that the conductive wiring lines cross each other without short circuiting (see Okuyama column 10, line 36-column 11, line 16 specifically for example column 15, line 62- column 11, line 1).

At the time of the invention, there was a recognized problem or need in the art to avoid short circuiting intersecting conductive wiring lines.  There were a finite number of identifiable and predictable potential solutions to the recognized need or problem which were: 
	1.  forming a bridge by disposing a portion of a data line in another layer so as to avoid short circuit at intersection
	2.  forming a bridge by disposing a portion of a common line in another layer so as to avoid short circuit at intersection
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since either solution provides the result of avoiding short circuiting intersecting conductive wiring lines.  

It would have been an obvious to have bridge portions of the signal lines formed in a same layer as the gate lines, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  

Consider claim 4, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein within at least a portion of the entire display portion, the common electrode includes a plurality of slits overlapping the display portion (see Nakayoshi figure 74, CT having herringbone shape).

Consider claim 5, Murade as modified by Nakanishi, Okuyama, and Nakayoshi teaches all the limitations of claim 4, wherein the common electrode includes at least one slit overlapping each pixel in the entire display portion (see Nakayoshi figure 74, CT having herringbone shape with opening (slit) overlapping PX).

Consider claim 6, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the common line is disposed along four sides of the display portion (see Nakanishi paragraphs 0057, 0109 where it is possible to significantly reduce the distance between the light-emitting element 110 in any position and the cathode wiring lines 13 because the cathode wiring lines 13 is formed above and below, and on the left and right of the display area 2a so as to surround the display area 2a.).

Consider claim 9, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the common line is formed of a same layer as the signal lines (see Murade figure 3, element LCCOM, VID1-VID6 image signal lines).

Consider claim 10, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1.

 Murade/Nakanishi/Okuyama/Nakayoshi is silent regarding wherein the one of the signal lines is partially modified into the same layer as the gate lines to form the bridge portion at the intersection of the common line and the one of the signal lines.

Okuyama teaches that at an intersection of conductive wiring lines an interlayer insulating film being formed therebetween, such that the conductive wiring lines cross each other without short circuiting (see Okuyama column 10, line 36-column 11, line 16 specifically for example column 15, line 62- column 11, line 1).

At the time of the invention, there was a recognized problem or need in the art to avoid short circuiting intersecting conductive wiring lines.  There were a finite number of identifiable and predictable potential solutions to the recognized need or problem which were: 
	1.  forming a bridge by disposing a portion of a data line in another layer so as to avoid short circuit at intersection
	2.  forming a bridge by disposing a portion of a common line in another layer so as to avoid short circuit at intersection
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since either solution provides the result of avoiding short circuiting intersecting conductive wiring lines.  

It would have been an obvious to have one of the signal lines partially modified into the same layer as the gate lines to form a bridge at the intersection of the common line and the one of the signal lines, since has been held that mere rearrangement parts of an invention in a way that does not modify the operation of the device is not a patentable improvement. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  

Consider claim 11, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the common line is disposed in an area where the pixels are not formed in plan view (see Murade figure 1, element LCCOM).

Consider claim 12, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein, in plan view, the common line and the contact holes are disposed outside the display portion such that the common line does not overlap the pixels arranged in the display portion (see Murade figure 1, element LCCOM, element 106 upper-to-lower conducting elements).

Consider claim 13, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the contact holes are arrayed in an extending direction of the gate lines (see Murade figure 1, element LCCOM, element 106 upper-to-lower conducting elements).

Consider claim 22, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches wherein the bridge portions of the signal lines are disposed at the intersections of:  

the signal lines extending to an outside of the display portion from the display portion in a direction crossing an extending direction of the gate lines, the signal lines supplying the display signal to corresponding pixels (see Murade figure 1, element 101 data line driving circuit, 35 data lines, 31 scanning lines and column 16, lines 13-26 where sampled image signals VID1 to VID6 are applied to every group in sequence, wherein each group consists of six adjacent data lines 35); and 

the common line that is disposed outside the display portion along the at least one of four sides of the display portion (see annotated Murade figure 1 below).


    PNG
    media_image1.png
    869
    799
    media_image1.png
    Greyscale

As can be seen incorporation of the teachings of Nakanishi with Murade would have resulted in adding LCCOM line so as to surround the display area and reduce a distance between a pixel element in any position and cathode (common) wiring lines.  One of ordinary skill in the art would have been motivated to have incorporated a bridge so as ensure that the LCCOM line that is added does not short the data lines 35.  Further, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as recited in the claim.  
At the time of the invention, there was a recognized problem or need in the art to avoid short circuiting intersecting conductive wiring lines.  There were a finite number of identifiable and predictable potential solutions to the recognized need or problem which were: 
	1.  forming a bridge by disposing a portion of a data line in another layer so as to avoid short circuit at intersection
	2.  forming a bridge by disposing a portion of a common line in another layer so as to avoid short circuit at intersection
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since either solution provides the result of avoiding short circuiting intersecting conductive wiring lines.  

Therefore, the claimed features would have been obvious to one of ordinary skill in the art.

Consider claim 23, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches all the limitations of claim 1 and further teaches the insulating layer including a first insulating layer (see Murade figure 10, element 12, 22 alignment film Note that figure 3, elements 42, 43 insulating layers are also illustrated in figure 10 resulting in LCCOM disposed between element 1 and element 12, 22), and a second insulating layer Nakayoshi paragraph 0008, 0518-0523 and figure 75 elements CT common electrode, PX pixel electrode, O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers, SUB1 substrate), and

wherein the common line is connected to the common electrode disposed between the liquid crystal layer and the second insulting layer that is disposed on the first insulating layer, through the contact holes disposed in the first insulating layer and the second insulating layer (see Murade figure 1, element 106 upper-to-lower conducting elements and column 15, lines 28-52 and column 19, lines 45-50 where upper-to-lower conducting elements 106 are disposed at four comers of the image display area so that the TFT array substrate 1 and the opposite substrate are electrically connected via the upper-to-lower conducting elements 106 and Nakayoshi paragraph 0008, 0518-0523 and figure 75 elements CT common electrode, PX pixel electrode, O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers, SUB1 substrate).

Consider claim 24, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches a display device comprising: a first substrate (see Murade figure 1, substrate, and figure 10, element 1 substrate);
 
a second substrate (see Murade figure 10, element 2 substrate); 

a liquid crystal layer disposed between the first substrate and the second substrates (see Murade figure 10, element 50 liquid crystal layer),

a plurality of pixels arranged in a display portion (see Murade figure 1, element 11 pixel electrode, 30 TFT and column 15, lines 31-39 where an image display area defined by the plurality of pixel electrodes 11 (the image display area is a particular area of the liquid crystal apparatus where an image is displayed by changing the alignment of the liquid crystal) is disclosed), between the first substrate and the liquid crystal layer (see Murade figure 10, element 11, 30 formed between 50 and 1); 

a plurality of signal lines (see Murade figure 1, element 35 data lines); 

a driving circuit connected to the signal lines (see Murade figure 1, element 101 data line driving circuit, 35 data lines); 

a plurality of thin film transistors inputting a pixel signal to a corresponding one of the pixels from the corresponding one of the signal lines (see Murade figure 1, element 30 TFT, figure 10, element 30 TFT); 

an insulating layer (see Murade figure 10, element 12, 22 alignment film Note that figure 3, elements 42, 43 insulating layers are also illustrated in figure 10 resulting in LCCOM disposed between element 1 and element 12, 22 and Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers);

 a common electrode that is disposed on the insulating layer ((see Murade column 32, lines 50-76 where “Although in the liquid crystal apparatus 200 of the embodiments, a common electrode 21 is formed on the opposite substrate 2 so that a vertical electric field is applied to the liquid crystal layer 50, each pixel electrode 11 may be constructed with a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer 50 (in this case, each pair of electrodes for generating a transverse electric field is formed on the TFT array substrate 1 and no electrode for generating a vertical electric field is formed on the opposite substrate 2). When the transverse electric field is employed, it is possible to achieve a wider viewing angle than can be achieved with the vertical electric field. Other various types of liquid crystal materials (liquid crystal layers), operating modes, liquid crystal arrangements, and driving techniques may also be employed in the present embodiment.” And Nakayoshi paragraph 0008, 0518-0523 and figure 75 elements CT common electrode, PX pixel electrode, O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers, SUB1 substrate; figure 63 elements CT common electrode, PX pixel electrode, O-PAS|GI|PAS passivation/insulation layers, SUB1 substrate), the common electrode and the insulating layer being disposed between the first substrate and the liquid crystal layer (see Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers), and the common electrode overlapping the entire display portion (see Nakayoshi figure 75, element CT and paragraphs 0518-0523);; 

a common line (see Murade figure 1, element LCCOM and column 19, lines 45-50 where a signal LCCOM is input as a power supply of a common electrode via an external input terminal 102, and supplied via an wiring LCCOM and also via the upper-to-lower conducting elements 106, described earlier, to a common electrode (refer to FIG. 10) provided on an opposite substrate and figure 3, element LCCOM) disposed between the first substrate (see Murade figure 3, element 1 substrate) and the insulating layer (see Murade figure 10, element 12, 22 alignment film Note that figure 3, elements 42, 43 insulating layers are also illustrated in figure 10 resulting in LCCOM disposed between element 1 and element 12, 22 and Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers), outside the display portion along at least one of four sides of the display portion (see Murade figure 1, element LCCOM which is disposed outside the display portion along at least one side); 

a plurality of gate lines electrically connected to the thin film transistors (see Murade figure 1, element 31 scanning line); and 

a gate line control circuit that is connected to the plurality of the gate lines and configured to provide a gate signal to each of the gate lines (see Murade figure 1, element 104 scanning line driving circuit), 

wherein the common line crosses the signal lines, in an area outside the display portion along the at least one of four sides of the display portion, each of the signal lines has a bridge portion that is disposed at an intersection of the common line and each of the signal lines (see Nakanishi paragraphs 0057, 0109 where it is possible to significantly reduce the distance between the light-emitting element 110 in any position and the cathode wiring lines 13 because the cathode wiring lines 13 is formed above and below, and on the left and right of the display area 2a so as to surround the display area 2a. and Okuyama column 10, line 36-column 11, line 16 specifically for example column 10, line 62- column 11, line 4 where at the intersection, the fifth line L5 is thus disposed in the same layer as the gate, while the first wide line portion WD1 is disposed above, with the interlayer insulating film 7, 14 being formed therebetween, such that the line L5 and the wide line portion WD1 cross each other without short circuiting. The line L5 is once again formed of the same material as the power source line VL in a layer above the inter-line insulating film 7, 14 where the intersection region terminates.), and 

the bridge is disposed between the contact holes through which the common line is connected to the common electrode that is disposed between the first substrate and the liquid crustal layer, the contact holes being adjacent to each other in an extending direction of the gate lines (As can be seen incorporation of the teachings of Nakanishi with Murade would have resulted in adding LCCOM line so as to surround the display area and reduce a distance between a pixel element in any position and cathode (common) wiring lines.  One of ordinary skill in the art would have been motivated to have incorporated a bridge so as ensure that the LCCOM line that is added does not short the data lines 35 (see annotated Murade figure 1 below), and 

within the entire display portion, the common electrode is integrally connected to all of the pixels (see Murade column 28, lines 13-29 where a liquid crystal layer 50 is formed by putting a liquid crystal into a space which is surrounded by a sealing material 52 (refer to FIG. 13) between the TFT array substrate 1 and the opposite substrate 2 which are disposed so that the pixel electrodes 11 and the common electrode 21 face each other. When no electric field is applied from the pixel electrode 11 to the liquid crystal layer 50, the liquid crystal layer 50 is aligned in a predetermined direction determined by the alignment films 12 and 22. Each pixel responds to electric field between pixel electrode and common electrode).


    PNG
    media_image1.png
    869
    799
    media_image1.png
    Greyscale

Further, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as recited in the claim.  Therefore, the claimed features would have been obvious to one of ordinary skill in the art.) 

Consider claim 25, Murade as modified by Nakanishi, Okuyama and Nakayoshi teaches a display device comprising: a first substrate (see Murade figure 1, substrate, and figure 10, element 1 substrate); 

a second substrate (see Murade figure 10, element 2 substrate); 

a liquid crystal layer disposed between the first substrate and the second substrates (see Murade figure 10, element 50 liquid crystal layer)

a plurality of pixels arranged in a display portion (see Murade figure 1, element 11 pixel electrode, 30 TFT and column 15, lines 31-39 where an image display area defined by the plurality of pixel electrodes 11 (the image display area is a particular area of the liquid crystal apparatus where an image is displayed by changing the alignment of the liquid crystal) is disclosed), between the first substrate and the liquid crystal layer (see Murade figure 10, element 11, 30 formed between 50 and 1); 

a plurality of signal lines (see Murade figure 1, element 35 data lines); 

a driving circuit connected to the signal lines (see Murade figure 1, element 101 data line driving circuit, 35 data lines); 

a plurality of thin film transistors inputting a pixel signal to a corresponding one of the pixels from the corresponding one of the signal lines (see Murade figure 1, element 30 TFT, figure 10, element 30 TFT); 

an insulating layer (see Murade figure 10, element 12, 22 alignment film Note that figure 3, elements 42, 43 insulating layers are also illustrated in figure 10 resulting in LCCOM disposed between element 1 and element 12, 22 and Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers); 

a common electrode ((see Murade column 32, lines 50-76 where “Although in the liquid crystal apparatus 200 of the embodiments, a common electrode 21 is formed on the opposite substrate 2 so that a vertical electric field is applied to the liquid crystal layer 50, each pixel electrode 11 may be constructed with a pair of electrodes for generating a transverse electric field for applying a parallel electric field (transverse electric field) to the liquid crystal layer 50 (in this case, each pair of electrodes for generating a transverse electric field is formed on the TFT array substrate 1 and no electrode for generating a vertical electric field is formed on the opposite substrate 2). When the transverse electric field is employed, it is possible to achieve a wider viewing angle than can be achieved with the vertical electric field. Other various types of liquid crystal materials (liquid crystal layers), operating modes, liquid crystal arrangements, and driving techniques may also be employed in the present embodiment.” And Nakayoshi paragraph 0008, 0518-0523 and figure 75 elements CT common electrode, PX pixel electrode, O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers, SUB1 substrate; figure 63 elements CT common electrode, PX pixel electrode, O-PAS|GI|PAS passivation/insulation layers, SUB1 substrate) that is disposed on the insulating layer (see Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers), the common electrode and the insulating layer being disposed between the first substrate and the liquid crystal layer, and the common electrode overlapping the entire display portion (see Nakayoshi figure 75, element CT and paragraphs 0518-0523); 

a common line (see Murade figure 1, element LCCOM and column 19, lines 45-50 where a signal LCCOM is input as a power supply of a common electrode via an external input terminal 102, and supplied via an wiring LCCOM and also via the upper-to-lower conducting elements 106, described earlier, to a common electrode (refer to FIG. 10) provided on an opposite substrate and figure 3, element LCCOM) disposed between the first substrate (see Murade figure 3, element 1 substrate) and the insulating layer (see Murade figure 10, element 12, 22 alignment film Note that figure 3, elements 42, 43 insulating layers are also illustrated in figure 10 resulting in LCCOM disposed between element 1 and element 12, 22 and Nakayoshi figure 75, element O-PAS2|PAS|GI|O-PAS1 passivation/insulation layers), outside the display portion along at least one of four sides of the display portion (see Murade figure 1, element LCCOM which is disposed outside the display portion along at least one side); 

a plurality of gate lines electrically connected to the thin film transistors (see Murade figure 1, element 31 scanning line); and 

a gate line control circuit that is connected to the plurality of the gate lines and configured to provide a gate signal to each of the gate lines (see Murade figure 1, element 104 scanning line driving circuit), 

wherein the common line crosses the signal lines, in an area outside the display portion along the at least one of four sides of the display portion, each of the signal lines has a bridge portion that is disposed at an intersection of the common line and each of the signal lines (see Nakanishi paragraphs 0057, 0109 where it is possible to significantly reduce the distance between the light-emitting element 110 in any position and the cathode wiring lines 13 because the cathode wiring lines 13 is formed above and below, and on the left and right of the display area 2a so as to surround the display area 2a. and Okuyama column 10, line 36-column 11, line 16 specifically for example column 10, line 62- column 11, line 4 where at the intersection, the fifth line L5 is thus disposed in the same layer as the gate, while the first wide line portion WD1 is disposed above, with the interlayer insulating film 7, 14 being formed therebetween, such that the line L5 and the wide line portion WD1 cross each other without short circuiting. The line L5 is once again formed of the same material as the power source line VL in a layer above the inter-line insulating film 7, 14 where the intersection region terminates.), and 

the common line is connected to the common electrode that is disposed between the first substrate and the liquid crystal layer, through a plurality of contact holes (As can be seen incorporation of the teachings of Nakanishi with Murade would have resulted in adding LCCOM line so as to surround the display area and reduce a distance between a pixel element in any position and cathode (common) wiring lines.  One of ordinary skill in the art would have been motivated to have incorporated a bridge so as ensure that the LCCOM line that is added does not short the data lines 35 (see annotated Murade figure 1 below), and 

within the entire display portion, the common electrode is integrally connected to all of the pixels (see Murade column 28, lines 13-29 where a liquid crystal layer 50 is formed by putting a liquid crystal into a space which is surrounded by a sealing material 52 (refer to FIG. 13) between the TFT array substrate 1 and the opposite substrate 2 which are disposed so that the pixel electrodes 11 and the common electrode 21 face each other. When no electric field is applied from the pixel electrode 11 to the liquid crystal layer 50, the liquid crystal layer 50 is aligned in a predetermined direction determined by the alignment films 12 and 22. Each pixel responds to electric field between pixel electrode and common electrode).

    PNG
    media_image1.png
    869
    799
    media_image1.png
    Greyscale

Further, adding a common line to surround the display area as suggested would result in having signal lines that intersect parts of the common line as recited in the claim.  Therefore, the claimed features would have been obvious to one of ordinary skill in the art.).

Response to Arguments
Applicant's arguments filed June 2, 2022 are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant asserts that the prior art fails to fairly teach or suggest “within the entire display portion, the common electrode is integrally connected to all of the pixels”.  Examiner respectfully disagrees in view of Murade column 28, lines 13-29 where a liquid crystal layer 50 is formed by putting a liquid crystal into a space which is surrounded by a sealing material 52 (refer to FIG. 13) between the TFT array substrate 1 and the opposite substrate 2 which are disposed so that the pixel electrodes 11 and the common electrode 21 face each other. When no electric field is applied from the pixel electrode 11 to the liquid crystal layer 50, the liquid crystal layer 50 is aligned in a predetermined direction determined by the alignment films 12 and 22. Specifically, each pixel responds to electric field between pixel electrode and common electrode.
The same would apply for a pixel of a liquid crystal display generating a transverse electric field or vertical electrical field as evidenced by Nakayoshi paragraphs 0007-0008 where in this vertical field type liquid crystal display device, the common electrodes are formed on the second substrate such that the common electrodes face the pixel electrodes in an opposed manner, an electric field is generated between the common electrodes and the selected pixel electrodes in the direction which approximately crosses a surface of the substrate at a right angle, and lighting of the pixels is performed by changing the orientation of liquid crystal molecules sandwiched between the pixel electrode and the common electrodes. On the other hand, in the IPS type liquid crystal display device, gate lines, drain lines, and switching elements similar to those of the vertical field type liquid crystal display device are formed on an inner surface of the above-mentioned first substrate, comb-shaped pixel electrodes are formed on the same substrate, and counter electrodes are formed close to the pixel electrodes on the same substrate. Then, an electric field is generated between the selected pixel electrodes and the counter electrodes in the direction approximately parallel to a surface of the substrate, and lighting of the pixels is performed by changing the orientation direction of liquid crystal molecules arranged between the pixel electrodes and the counter electrodes. As a liquid crystal display device which has developed this type, there exists a liquid crystal display device which adopts a matted electrode as the counter electrodes and forms comb-shaped pixel electrodes as a layer above or below the counter electrodes.
The claims remain unpatentable as obvious in view of the cited prior arts.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites: “The display device according to claim 1, wherein within the entire display portion, the common electrode does not include any slits overlapping the display portion.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including wherein within the entire display portion, the common electrode does not include any slits overlapping the display portion.	

These features find support at least at figure 7, element 23A of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ting et al, U.S. Patent Publication No. 6411357 (figure 1),
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dorothy Harris/Primary Examiner, Art Unit 2625